Title: Decr. 31st. 1766.
From: Adams, John
To: 


       “Whatever tends to create in the Minds of the People, a Contempt of the Persons of those who hold the highest Offices in the State, tends to a Belief that Subordination is not necessary, and is no essential Part of Government.”—Now I dont See the Truth of this. Should any one say that the Steeple of Dr. Sewals Meeting was old, and decay’d and rotten, and in danger of falling on the Heads of the People in the Street, and say it in Print too, would this tend to induce in the Minds of the People, that a Steeple was not necessary to a Meeting House, and that the House might as well be turned topsy turvy, and the steeple struck down into the Earth. Again suppose the sweep of my Cyder Mill was cracked and shivered so that it had not strength to grind an Apple or even to turn the Mill, if one of my Neighbours should come in and tell me of this, would his telling me this tend to create in me a Belief that a Sweep was no necessary Part of a Cyder Mill, and that the Sweep might as well be placed where the Rolls are, or where the Hopper is, or the Trough, as where I commonly put it? Again, I take my old Mare, which is not only old and lean, but is hipp’d and stifled and spavined, has the Botts and has lost her Tail and both her Ears, and put her into my Horse Cart and lead her thro the Town in the Sight of all the People. I believe they would universally despize my old Mare, and laugh at her too. But would all this their Contempt and Laughter tend to induce in their Minds a Belief that an Horse was not necessary to draw an Horse Cart, and that the Cart may as well be put before the Horse, as the Horse before the Cart?
       
       *Besides, O——s has exerted himself so amazingly in the Cause of America, to the loss of Estate, Health, Trade and every Thing, and has had such Success, in saving her, that unless some Pains are taken to ruin his Character with the People he will rise high into favour and Power, and ever since the Affair of that Petition for a Grant to supply the Insolvency I have hated him so, I have groaned for Revenge, and Revenge I will have, let him be as learned, spirited, sensible, wise, generous, and disinterested as he will, I will maul him and murder his Reputation. I will—I will. Oh the Disgrace of that Insolvency!
       Revenge of that, made me write the Character of Bluster, Hector, Wildfire, and Belzebub and 20 more. I have gone too far to retreat— Nullar retror sum. I will stab, sting, goad, maul, mangle and murder his Reputation—at least abroad, tho I cant do it at Home.
       
       In fine such is the present Situation of Interests, that unless I exhibit some vigorous Exertion, unless I strike some bold daring Stroke, G—fe and I shall infallibly loose our Aim, and if we loose it now we loose it forever. Oh the chearing Rays, the benign Influences of that Office. It is worth 200 Lawful a year, besides the Reputation of it! My Children are multiplying about me, I love expensive living, and my meanes are very narrow. Good God what shall I do? Shall I starve and go to Goal? No, Self Preservation is the first Law of Nature, it can legitimate any Thing. I will not perish in this World, I will not starve and see my family suffer. I will say and write and do any Thing! I will vindicate the Governor, and will represent him roundly and dogmatically, as the best Governor, the mildest, most moderate, capable &c. that ever we had. Ay and I will pronounce boldly that I write only from Love of Order, Peace, Justice, Goodness and Truth—to support good Government, and much injured Innocence.
       Much worse Things than this have been done from much less worthy Motives. Much greater falshoods, and  Wickedness have been used by Men in Affluence only to increase their Wealth and Power. Men who had not Hunger, and Children crying for bread to plead in their Excuse. Caesar Borgia says whoever will arrive at Dominion, must necessarily remove all Obstacles out of the Way which obstruct his Greatness, and even forget the effeminate Tyes of Tenderness and Relation and with an undaunted Resolution run over the Thorns and Briars thrown in his Way, and with Intrepidity if need requires, even imbrue his Hands in his opposers Blood, and make a Dagger with Blindfolded Eyes, force a way to fortune.—Oh the Pangs, the pungent, excruciating Pangs of Ambition, Avarice, and Hunger.
       There is a sense however in which my Professions are sincere.—I write from a Regard to the Peace of my family, and to silence the importunate Clamours of an empty craving stomack. I write to keep my Constitution in order for without something to eat, I am sure all will soon be in Confusion, with me. I write from a Regard to Justice, because that demands that my Creditors should be paid their Dues, And I write for injured Innocence, because my worthy Wife and my poor helpless Babe I am sure are innocent, and for them to suffer for want of Necessaries, I am sure, would be injurious.
       This Soliloquy satisfy’d me! The whole Mystery was unriddled—all Phylanthrops facts, Anecdotes, Reasonings, Vapourings, all that he has said, done or wrote or can say, do or write is answered at once. There is no further occasion for scribling &c. nor for me to write any Thing more but the Name of
       
        Misanthrop
       
       